  Case: 3:07-cr-00183-WHR Doc #: 496 Filed: 03/04/21 Page: 1 of 3 PAGEID #: 1984




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



UNITED STATES OF AMERICA,
                                                 :
                       Plaintiff,
                                                 :
                vs.                                  Case No.    3:07cr183(2)
                                                 :
REGINALD LANGFORD,                                   JUDGE WALTER H. RICE
                                                 :
                       Defendant.

______________________________________________________________________________

      DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF HIS
      SUPERVISED RELEASE, REVOKING SAME AND IMPOSING SENTENCE,
      WITH PERIOD OF SUPERVISED RELEASE TO FOLLOW, WITH CREDIT,
      UPON CERTAIN CONDITIONS; NEITHER COUNSEL FOR THE
      GOVERNMENT NOR FOR THE DEFENDANT HAD ANY PROCEDURAL
      OR SUBSTANTIVE OBJECTIONS TO THIS COURT’S DISPOSITION;
      RIGHT OF APPEAL ORALLY EXPLAINED AND DEFENDANT
      INDICATED AN UNDERSTANDING OF SAME; TERMINATION ENTRY
______________________________________________________________________________


        On February 24, 2021, the Defendant, having previously been found in violation of his

Supervised Release, a status that began on December 6, 2017, appeared by videoconference for

final disposition.

        After agreeing to participate by videoconference, and for the reasons stated, on the

record, during said conference on the aforesaid February 24, 2021, this Court revoked the

Defendant’s Supervised Release and remanded the Defendant to the custody of the Attorney

General, the Bureau of Prisons, for a period of twelve months, with credit for any and all

allowable presentence jail time. The term of incarceration is to be followed by a five-year period

of Supervised Release, less the twelve months imposed on revocation. The following are the
  Case: 3:07-cr-00183-WHR Doc #: 496 Filed: 03/04/21 Page: 2 of 3 PAGEID #: 1985




conditions of the re-imposed period of Supervised Release:

       1.      Defendant is to receive a mental health assessment and treatment with specific

focus on anger management. The Court requests quarterly updates on his mental health treatment

from the Defendant’s Probation Officer;

       2.      Defendant is to seek and maintain employment; and

       3.      Defendant is to discharge all presently undischarged conditions of Supervised

Release which were originally imposed.

       Defendant is ordered to self-report to the United States Marshals Office no later than

twelve o’clock noon on Thursday, March 4, 2021.

       Neither counsel for the Government nor for the Defendant had any procedural or

substantive objections to this Court’s sentence.

       The Court recommends the following to the Bureau of Prisons:

       1.      Defendant is to be given credit for all allowable pre-sentence jail time credit.

       2.      The Court recommends that Defendant be incarcerated in a facility as close to his

home in the Dayton, Ohio area as is possible, consistent with his security status.

       3.      The Court recommends that the Defendant receive programming in either

cognitive behavioral therapy or moral reconation therapy or critical thinking skills or thinking for

a change.

       4.      The Court recommends that the Defendant receive any available job training.

       5.      Defendant is to receive a mental health assessment and counseling with particular

emphasis on anger issues and anger management.

       Following the above, the Defendant’s right of appeal was explained to him and he orally

indicated an understanding of same.



                                                   2
 Case: 3:07-cr-00183-WHR Doc #: 496 Filed: 03/04/21 Page: 3 of 3 PAGEID #: 1986




       The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.




                                             ________________________________________
March 3, 2021                                WALTER H. RICE
                                             UNITED STATES DISTRICT JUDGE


Copies to:

Counsel of record
Cameron Williams, US Probation Officer
US Marshals




                                                3
